DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatunov (US 2016/0351963 A1).
Regarding claims 1-15, Shatunov teaches a lithium secondary battery ([0112]) comprising: 												a cathode including a cathode active material represented by LiNi0.85Co0.1Al0.05O2 ([0117]) which reads on the presently claimed Formulas 1 & 3;				6 ([0081]-[0083] & [0116]);														a non-aqueous solvent including ethyl methyl carbonate ([0116]); and 				an isocyanate compound such as fluorosulfonyl isocyanate which reads on the isocyanate compound 2 recited in instant claims 8 and being included in the electrolyte in an amount of 0.2 wt% ([0116]).
Regarding claims 16-18, Shatunov teaches the lithium secondary battery of claim 1, as shown above, wherein a film is formed on a surface of the anode by a reaction of an OH- group on a surface of the anode with an isocyanate group of the isocyanate compound ([0048]). While Shatunov doesn’t explicitly teach a urethane group-containing film being formed on a surface of the anode, the instant specification notes that “the urethane group-containing film may be formed by a reaction of the -OH group or the H2O (from the surface of the cathode or anode) with an isocyanate group (e.g., from the isocyanate compound of the electrolyte)” ([0097]). Therefore, the film formed on the surface of Shtaunov’s anode would be expected to inherently comprise a urethane group from the reaction of an OH- group on a surface of the anode with an isocyanate group of the isocyanate compound.
Regarding claim 19, Shatunov teaches the lithium secondary battery of claim 1, as shown above, but does not explicitly teach a DCIR increase rate after 200 charge-discharge cycles at 45C being 100% or less. However, Shatunov’s lithium secondary battery is substantially identical both compositionally (i.e cathode, anode, and electrolyte compositions as previously described above as well as the type of separator and housing ([0097]-[0098] & [0100])) and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims has prompted a new ground of rejection in view of Shatunov as presented in the above 35 U.S.C. 102 rejection.											Thus, in view of the foregoing, claims 1-19 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727